                        Case
                        Case1:20-cv-04816-TCB
                             1:20-cv-04816-TCB Document
                                               Document10
                                                        3 Filed
                                                          Filed11/30/20
                                                                12/14/20 Page
                                                                         Page11of
                                                                                of11
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                         REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                     TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                    Northern District of Georgia                              on the following
       G Trademarks or        ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                         U.S. DISTRICT COURT
    1:20-cv-04816-TCB                      11/30/2020                                           Northern District of Georgia
PLAINTIFF                                                                    DEFENDANT
 Healthier Choices Management Corp.                                            Philip Morris USA, Inc. and Philip Morris Products S.A.



        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 10,561,170                               2/18/2020                   Healtheir Choices Management Corp.

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                     G   Answer        G   Cross Bill    G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE

      JAMES N. HATTEN                                             s/ D. Barfield                                           12/14/2020


Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
